Exhibit 10.1

 
AMENDED AND RESTATED JOINT VENTURE AGREEMENT
Joint Venture Agreement dated as of June 9, 2015 (this "Agreement") by and
between Mineracao Batovi Ltda., a Brazilian corporation ("Mineracao"), Diamante
Minerals, Inc. a Nevada corporation ("Diamante"), Dr. Charles Fipke and Jose
Aldo (the "Mineracao Shareholders").
W I T N E S S E T H
WHEREAS, the parties previously executed a certain agreement dated as of
February 10, 2014, as amended February 25, 2014, regarding the acquisition by
Diamante from Mineracao of up to a 75% interest in a joint venture in Mato
Grosso, Brazil owned by Mineracao (the "Initial Agreement");
AND WHEREAS Mineracao and Diamante subsequently entered into a joint venture
agreement dated November 20, 2014, as amended by a letter agreement dated
February 27, 2015 (collectively the "Joint Venture Agreement") following the
termination of the Initial Agreement which Joint Venture Agreement contemplated
the parties participating in a joint venture with respect to certain mineral
claims in Mato Grosso, Brazil (the "Claims") as detailed in Schedule "A" hereto
through a newly formed Brazilian company;
AND WHEREAS Mineracao, Diamante and the Mineracao Shareholders have now
determined to enter into this Agreement so as to amend and restate the Joint
Venture Agreement to provide for the joint venture contemplated by the Joint
Venture Agreement to be effected through holdings in Mineracao
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:
ARTICLE 1
JOINT VENTURE ENTITY; SHARES
1.1            Joint Venture Entity. Forthwith upon execution of this Agreement
Diamante will contribute $1,000,000 in cash to Mineracao for 20% of the equity
interest in Mineracao, it being acknowledged that such monies are to be applied
to the exploration of the Claims.
ARTICLE 2
EARN-IN RIGHT
2.1            First Right. In order to acquire an additional 29% interest in
Mineracao (the "Additional 29% Interest"), Diamante shall invest no less than an
additional US$2,000,000 of exploration expenses in Mineracao no later than
November 20, 2017 (the "29% Earn In Period"). The itemized detail of such
expenses (as well as any other expenses incurred by Diamante in connection with
this Agreement as provided for in this Agreement) shall be evidenced by the
filings made by Diamante with the Securities and Exchange Commission (the "SEC")
indicating the incurrence of such exploration expenses as well as any other
documentary evidence submitted by Diamante to Mineracao.

--------------------------------------------------------------------------------

- 2 -


2.2            Negotiation Rights.  Mineracao shall have the right to negotiate
and enter into an agreement (a "Major Mining Agreement") with a major mining
company (a "Mining Company") to operate, finance and/or construct a mine on the
Claims and grant the Mining Company at least a 51% interest in Mineracao,
provided that the Mining Company must commit to invest no less than
US$250,000,000 in Mineracao. In the event a Major Mining Agreement is entered
into the interests of Diamante and the Mineracao Shareholders shall be diluted
pro rata in accordance with their percentage holdings in Mineracao, provided
that, if such Major Mining Agreement is entered into during the 29% Earn In
Period, Diamante may elect to exercise the First Right by forthwith paying to
Mineracao the amount then remaining to be invested to acquire the Additional 29%
Interest.
2.3            Profits. Any and all profits generated by Mineracao shall be
allocated between Diamante and the Mineracao Shareholders according to their
respective equity interests in Mineracao and paid in the form of dividends based
on the assessment of the board of the directors of Mineracao.
ARTICLE 3
MANAGEMENT OF MINERACAO
3.1            Joint Venture Entity.  The terms provided for in this Agreement
shall be incorporated into the charter and bylaws of Mineracao or otherwise
given effect in a manner as advised by Brazilian counsel to Mineracao.
3.2            Board.  During the period from the date hereof until the expiry
of the 29% Earn In Period, and thereafter in circumstances where Diamante
acquires the Additional 29% Interest, Mineracao shall be managed by a board of
directors comprised of two (2) representatives from each of Diamante and the
Mineracao Shareholders. In circumstances where Diamante fails to acquire the
Additional 29% Interest the board of directors shall thereafter be comprised of
three (3) representatives of the Mineracao Shareholders and one (1) of Diamante
provided that, if Diamante's interest in Mineracao is reduced to 10% or less,
Diamante shall thereafter not be entitled to any representation on the board of
directors of Mineracao. Notwithstanding anything contained herein to the
contrary, the affirmative approval of at least three of the four members of the
board must be obtained prior to taking the following actions:
(i)            the adoption of the annual budget, including all expenditures
relating to Mineracao, and any amendments thereto (the "Budget");
(ii)            the approval of financial statements and reports relating to
Mineracao;
(iii)            the appointment and termination of a general manager for
Mineracao, including the terms of the compensation of such manager;
(iv)            any financing or funding for Mineracao, including without
limitation the authorization or issuance of any right, including, without
limitation, any warrant or option or other right (contingent or otherwise) to
purchase or acquire any interest in Mineracao other than as provided for herein;

--------------------------------------------------------------------------------

- 3 -


(v)            the scope and purpose of a feasibility study for Mineracao,
including the determination that the study is positive;
(vi)            the decision to mine and commence commercial production;
(vii)            the sale or lease of any claim owned by Mineracao;
(viii)            the execution of any agreement relating directly or indirectly
to Mineracao, including without limitation, any off-take, lease or sale
agreement or royalty arrangement;
(ix)            the encumbrance of any type of security interest in any portion
of the assets or securities of Mineracao or any interest therein;
(x)            establishing any subsidiary or other company which shall have any
interest in Mineracao or any portion thereof;
(xi)            the appointment of key employees, agents or consultants for
Mineracao, including without limitation the terms of their compensation and
benefit arrangements;
(xii)            the commencement or settlement of any litigation or threatened
litigation in which the amount at issue involves more than $500,000; and
(xiii)            any termination or winding up of Mineracao.
3.3            Expenses.  Each of Diamante and Mineracao agree that all
expenditures relating to Mineracao shall be allocated in accordance with the
terms of this Agreement. Accordingly, as of the date hereof, until and unless
Diamante achieves a 49% interest in Mineracao as provided herein or fails to
acquire the Additional 29% Interest, Diamante shall be responsible for 100% of
the expenses of Mineracao up until the amount of $3,000,000 in total, provided
that all such expenses shall first be approved in writing by the Diamante
representatives on the board of directors of Mineracao.
The bank account in the name of Mineracao shall require that both the signature
of a representative of Diamante and a representative of the Mineracao
Shareholders shall be required for all withdrawals from said account. Until
further notice, the Diamante representative shall be Chad Ulansky and the
Mineracao Shareholders' representative shall be Keiven Bauer.
Diamante and Mineracao shall cause Mineracao to engage Diamante to carry out
exploration activity in accordance with approved budgets and in this regard it
is acknowledged that Diamante shall be entitled to charge a 10% administration
fee on all exploration expenditures incurred under $50,000 and 5% on all
exploration expenditures incurred over $50,000.
It is acknowledged that, in fulfilling its role as contemplated by the above
paragraph Diamante may sub-contract with third parties, including but not
limited to, Kel-Ex Development Ltd.

--------------------------------------------------------------------------------

- 4 -


3.4            Claims. If at any time prior to acquiring the 29% Interest
Diamante stops funding the company or decides to withdraw then the Mineracao
Shareholders will be granted the right to acquire the interest of Diamante in
Mineracao at fair market value pro rata in accordance with their holdings in
Mineracao.
3.5            Dilution.  Each of Diamante and the Mineracao Shareholders agree
that if a party does not fund an expenditure provided for in the Budget, the
interest of said defaulting party shall be reduced pro ratably through
additional financings.  For the avoidance of doubt the first $3,000,000 in
exploration expenditures is the responsibility of Diamante. For the purposes of
such dilution calculations the Mineracao Shareholders will be initially deemed
to have contributed an amount equal to their pro rata share of the amount
contributed by Diamante (i.e. if Diamante contributed $3,000,000 for 49% of
Mineracao's shares the Mineracao Shareholders shall be deemed collectively to
have contributed $3,122,450 for 51%.
3.6            Interest in Mineracao.  Subject to Section 2.2 Mineracao agrees
that it shall not, directly or indirectly, provide any other person or party any
rights with respect to Mineracao without the prior written consent of Diamante.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1            Representations and Warranties.  Each of Diamante and Mineracao
represent the following:
(a)            Each party represents and warrants that it is in good standing
under the laws of the jurisdiction in which it is incorporated, and that it has
all the requisite power, right and authority to enter into this Agreement and to
perform its obligations hereunder.  The execution and delivery of this Agreement
and the consummation of the obligations provided herein have been duly and
validly authorized by all necessary action on the part of each party.
(b)            This Agreement does not: (i) conflict with any provision of the
respective party's charter, or similar organizational documents or bylaws; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which either Diamante or
Mineracao, as the case may be, is a party; or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to Diamante or
Mineracao, as the case may be, or by which any of its respective property or
asset is bound or affected. Mineracao has all requisite permits and approvals
necessary to establish and own and operate Mineracao and to consummate the
transactions contemplated in this Agreement.
(c)            The execution, delivery and performance of this Agreement by
Diamante or Mineracao, as the case may be, has been duly authorized by all
requisite action and constitutes the valid and binding obligation of each of
them, enforceable against it in accordance with the terms hereof.

--------------------------------------------------------------------------------

- 5 -


(d)            Mineracao represents and warrants that it is the sole legal and
beneficial owner of the Claims. Mineracao has not encumbered, mortgaged or
conveyed any interest in the Claims, including but not limited to conveying any
royalty interest therein, other than as set forth in this Agreement; and it has
no knowledge of any pending litigation or other claims challenging its rights
and title to the Claims.  No other person or entity has any rights, direct or
indirect, in the Claims.
(e)            Mineracao represents and warrants that prior to the date of this
Agreement, it and its affiliates have incurred no less than US$3,975,000 in
expenses with respect to the Claims. Mineracao represents and warrants that the
amount of   is the total amount currently required to be submitted by Mineracao
to the Brazilian government (the "Government") to maintain the claims for the
2015 year. No other payment is due to the Government or any third party in order
for Mineracao to maintain the Claims.
ARTICLE 5
MISCELLANEOUS
5.1            Limitations on Transfers.
(a)            Neither Diamante nor the Mineracao Shareholders will transfer,
convey, assign, mortgage or grant an option in respect of or grant a right to
purchase or in any manner transfer, alienate or otherwise dispose of (in this
section, to "Transfer") any or all of its interest in Mineracao or transfer or
assign any of its rights under this Agreement (in this section, such interests
and rights, collectively, the "Holdings") other than in accordance with the
provisions of this section.  A Party may Transfer only the whole of its
Holdings, except as contemplated in subsection 5.1(c) hereof.
(b)            Subject to subsection 5.1(c) hereof, if, a party (for the
purposes of this section, the "Selling Party") wishes to sell or assign its
Holdings (the "Offered Interest") to a third party it shall first give notice in
accordance with the terms hereof (the "Sale Notice") to such effect to the other
parties (for the purposes of this section, the "Non-Selling Parties") and in
such Sale Notice shall provide the details of the terms on which it is prepared
to sell the Offered Interest. The Non-Selling Parties shall then have the right
for a period of thirty (30) days in which to give notice to the Selling Party in
accordance with the terms hereof, that they elect to purchase their pro rata
share, or a greater amount of the Offered Interest on such terms. If the
Non-Selling Parties or any of them gives notice of election to purchase the
Offered Interest, the parties shall enter into and consummate such sale on the
terms set forth in the Sale Notice or as otherwise mutually agreed. If the
Non-Selling Parties fail to give notice of their election to purchase the
Offered Interest within the required period of time, then the Selling Party may
sell the Offered Interest to any other third party on the terms offered to the
Non-Selling Parties in the Sale Notice or better. If such transaction is not
consummated within 150 days of the original Sale Notice, then the procedure
provided for in this section shall again apply.
(c)            Nothing in this section applies to or restricts in any manner:

--------------------------------------------------------------------------------

- 6 -


(i)            a disposition by the transferring party of all or a portion of
its Holdings to an Affiliate (as that terms is defined under the Business
Corporations Act (British Columbia) of the transferring party, provided that
such Affiliate first assumes and agrees to be bound by the terms of this
Agreement and agrees with the other party in writing to retransfer the Holdings
to the transferring party before ceasing to be an Affiliate of the transferring
party. Notwithstanding the foregoing the other party shall not be obligated upon
such a transfer to release the transferring party from its obligations under
this Agreement;
(ii)            an amalgamation, merger or other form of corporate
reorganization involving or the acquisition of shares or assets of the
transferring party which is a bona fide business transaction that has the effect
in law of the amalgamated or surviving corporation possessing, directly or
indirectly, substantially all the property, rights and interest and being
subject to substantially all the debts, liabilities and obligations of the
transferring party; or
(iii)            a sale, forfeiture, charge, withdrawal, transfer or other
disposition or encumbrance with is otherwise specifically allowed for under this
Agreement.
5.2            Indemnities.  Diamante and Mineracao shall fully indemnify,
defend, release and hold harmless each other and their respective affiliates and
successors, and their agents, and employees from and against all loss, costs,
penalties, expense, damage and liability (including without limitation, loss due
to injury or death, reasonable attorneys fees, expert fees and other expenses
incurred in defending against litigation or administrative enforcement actions,
either pending or threatened), resulting from a direct or indirect breach or
threatened breach of any representation, warranty or covenant in this
Agreement.  This indemnity shall survive termination of this Agreement.
5.3            Notice.  All notices or other communications to either party
shall be in writing and shall be sufficiently given if (i) delivered in person,
(ii) sent by electronic communication, with confirmation sent by registered or
certified mail, return receipt requested, (iii) sent by registered or certified
mail, return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier's tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day ("business day" means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.
All notices to Diamante shall be addressed to:
Diamante Minerals, Inc.
203-1634 Harvey Ave
Kelowna, BC, V1Y-6G2, Canada
Attn: Chad Ulansky
 

--------------------------------------------------------------------------------

- 7 -


All notices to the Mineracao Shareholders shall be addressed to:
Mineracao Batovi Ltda
203-1634 Harvey Ave
Kelowna, BC, V1Y-6G2, Canada
Attn: Keiven Bauer
5.4            Waiver.  No waiver of any provision of this Agreement, or waiver
of any breach of this Agreement, shall be effective unless the waiver is in
writing and is signed by the party against whom the waiver is claimed.  No
waiver of any breach shall be deemed to be a waiver of any other subsequent
breach.
5.5            Modification.  No modification, variation or amendment of this
Agreement shall be effective unless it is in writing and signed by all parties
to this Agreement.
5.6            Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the transactions contemplated herein and
supercedes any other agreement, representation, warranty or undertaking, written
or oral, among the parties.
5.7            Further Assurances.  Each of the parties agrees that it shall
take from time to time such actions and execute such additional instruments as
may be reasonably necessary or convenient to implement and carry out the intent
and purpose of this Agreement.
5.8            Governing Law; Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable therein. All disputes arising out of or in
connections with this Agreement, or in respect of any defined legal relations
associated therewith or derived therefrom, shall be referred to and finally
resolved by a sole arbitrator by arbitration under the rule of The Commercial
Arbitration Act of British Columbia.
5.9            Attorneys Fees.  In any arbitration or litigation between the
parties to this Agreement or persons claiming under them resulting from, arising
out of, or in connection with this Agreement or the construction or enforcement
thereof, the substantially prevailing party or parties shall be entitled to
recover from the defaulting party or parties, all reasonable costs, expenses,
attorneys fees, expert fees, and other costs of suit incurred by it in
connection with such litigation, including such costs, expenses and fees
incurred prior to the commencement of the proceeding, in connection with any
appeals, and collecting any final judgment entered therein. If a party or
parties substantially prevails on some aspects of such action, but not on
others, the arbitrators or court, as the case may be, may apportion any award of
costs and attorneys fees in such manner as it deems equitable.
5.10            Construction.  The section and paragraph headings contained in
this Agreement are for convenience only, and shall not be used in the
construction of this Agreement.  The invalidity of any provision of this
Agreement shall not affect the enforceability of any other provision of this
Agreement. The parties agree that this Agreement is the product of negotiation
and that neither party will be deemed to be the drafter thereof. Each party to
this Agreement consulted with, or had the opportunity to consult with, its legal
department or with the independent attorney of its choice with regard to the
Agreement, and signs it voluntarily.
 

--------------------------------------------------------------------------------

- 8 -


5.11            Signatures. This Agreement may be executed by facsimile or other
electronic form and in counterparts, each of which shall constitute an original
and all of which together shall constitute one instrument.
Remainder of Page Intentionally Omitted; Signature Pages to Follow
 
 
 
 
 
 

--------------------------------------------------------------------------------

- 9 -


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
MINERACAO BATOVI LTDA


By: /s/ Charles Fipke                                                    
Name: Charles Fipke
Title: Director
DIAMANTE MINERALS INC.


By: /s/ Chad Ulansky                                                    
Name: Chad Ulansky
Title: Chairman and CEO


/s/ Charles Fipke                                                    
Dr. Charles Fipke


/s/ Jose Aldo                                                    
Jose Aldo

--------------------------------------------------------------------------------


[image00001.jpg]
 

--------------------------------------------------------------------------------

[image00003.jpg]